55 So. 3d 754 (2011)
ACCREDITED SURETY & CASUALTY, INC., Petitioner,
v.
CHIEF JUDGE, SIXTH JUDICIAL CIRCUIT OF FLORIDA, Respondent.
No. 2D10-4054.
District Court of Appeal of Florida, Second District.
March 18, 2011.
Terrence E. Kehoe of Law Offices of Terrence E. Kehoe, Orlando; and Peter Antonacci of GrayRobinson, P.A., Tallahassee, for Petitioner.
J. Thomas McGrady, Chief Judge, Sixth Judicial Circuit, Clearwater; and B. Elaine New, Court Counsel, St. Petersburg, for Respondent.
James Marion Moorman, Public Defender, Robert A. Young, General Counsel, and Karen M. Kinney, Assistant Appeals Director, Bartow, for Amicus Curiae Florida Public Defender Association.
H. Beth Lastinger, Associate General Counsel, Pinellas County Sheriff's Office, Largo, for Amicus Curiae Jim Coats, Sheriff of Pinellas County.
*755 PER CURIAM.
Because we conclude that the Petitioner lacks standing, the petition for writ of certiorari is dismissed.
WHATLEY, NORTHCUTT, and SILBERMAN, JJ., Concur.